DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-12 directed to a microfluidic device; claims 25-31 drawn to a method of measuring transport; claims 32-34 drawn to a method of measuring toxicity; and claim 35 drawn to a method of measuring clearance non-elected without traverse.  Accordingly, claims 1-12, 25-31, 32-34, and 35 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Carroll on 16 August 2022.
The application has been amended as follows: 
Claim 13. (Currently Amended) A method of culturing, comprising: 
a) providing a microfluidic device comprising a membrane, said membrane comprising a first surface and a second surface, said first surface comprising proximal tubule cells and said second surface comprising glomerular microvascular endothelial cells; 
b) exposing said proximal tubule cells and said glomerular microvascular endothelial cells to media under continuous low shear flow; and 
c) culturing said proximal tubule cells such that said proximal tubule cells express aquaporin 1 (AQP1) with at least two-fold greater relative gene expression as compared to the same proximal tubule cells cultured in a static culture.

Claim 38. (Canceled).

REASONS FOR ALLOWANCE
	Claims 13-20, 22-24, 36-37 and 39-42 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is A microfluidic renal proximal tubule with active reabsoprtive function by Vedula et al. (herein Vedula) and Kidney-on-a-Chip Technology for Drug-Induced Nephrotoxicity Screening by Wilmer et al. (herein Wilmer).
Vedula teaches a method of culturing (see Pg. 3, section: Cell culture and seeding cells in the device), comprising: 
 a microfluidic proximal tubule (see abstract) comprising a membrane (see Figs. 1b-c), wherein human renal proximal tubule epithelial cells (hRPTEC) and human microvascular endothelial cells (hMVEC) formed layers on opposite sides of the membrane (see Pg. 6, section Results and Discussion, 2nd paragraph; Figs. 2a-b).
Media was exchanged in both filtrate and vascular channels every day without applying shear stress for significant amounts of time until used for experiments at day 7-14 (see Pg. 3-4, section Cell culture and seeding cells in the device).
culturing said proximal tubule cells such that said proximal tubule cells express aquaporin 1 (AQP1) (Pg. 2, 3rd Paragraph). 
Vedula is silent to exposing said cells to media “under continuous low shear flow” as recited in the instant claim 1, however Wilmer teaches subjecting kidney cells on a chip to continuous luminal fluid shear stress (see pg. 157, Microfluidic Environment Affects Cellular Responses). 
Neither Vedula or Wilmer teach nor fairly suggests “that proximal tubule cells express aquaporin 1 (AQP1) with at least two-fold greater relative gene expression as compared to the same proximal tubule cells cultured in  static culture” as recited in independent instant claim 1; “culturing said human primary proximal tubular epithelial cells …  such that said human primary proximal tubular epithelial cells express beta-catenin; and detecting said … beta-catenin” as recited in independent instant claim 41; and “culturing said human primary proximal tubular epithelial cells …  such that said human primary proximal tubular epithelial cells express occludin; and detecting said … occludin” as recited in independent instant claim 42. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797